Citation Nr: 0115772	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  93-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
as secondary to service-connected spondylolisthesis at L5-S1 
with status post fusion..

2.  Entitlement to service connection for cervical spine 
degenerative changes as secondary to service-connected 
spondylolisthesis at L5-S1 with status post fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The case was more recently before the Board in March 1997 at 
which time the Board granted entitlement to an increased 
evaluation of 60 percent for spondylolisthesis at L5-S1 with 
spinal fusion, and a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability.  The Board also remanded the claims of 
entitlement to service connected for ulcerative colitis and 
additional spinal disability as secondary to service-
connected spondylolisthesis at L5-S1 with status post fusion 
to the RO for further development and adjudicative actions.

In August 2000 the RO granted entitlement to service 
connection for thoracic spine degenerative changes with 
assignment of a 10 percent evaluation effective from March 
31, 1993.  A notice of disagreement has not been receive with 
respect to any part of the above grant, and accordingly it is 
not considered part of the current appellate review.

In August 2000 the RO affirmed the denials of entitlement to 
service connection for ulcerative colitis and cervical spine 
degenerative changes as secondary to service-connected 
spondylolisthesis at L5-S1 with status post fusion.

The case has been returned to the Board for further appellate 
review.


The issue of entitlement to service connection for cervical 
spine degenerative changes as secondary to service-connected 
spondylolisthesis at L5-S1 with status post fusion is 
addressed in the remand portion of this decision.


FINDING OF FACT

The probative, competent medical evidence of record does not 
establish any causal relationship between ulcerative colitis 
and service-connected spondylolisthesis at L5-S1 with status 
post fusion.  


CONCLUSION OF LAW

Ulcerative colitis is not proximately due to, the result of, 
or aggravated by service-connected spondylolisthesis at L5-S1 
with status post fusion.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107);  
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the Board in April 1958 granted service 
connection for spondylolisthesis.  Service medical records, 
VA and private medical reports through the 1980's, and the 
veteran's correspondence with VA during this period regarding 
spondylolisthesis are unremarkable for ulcerative colitis.  

VA medical records in 1990 show the veteran was observed for 
a recent history of dyspepsia.  A history was reported as 
negative for colitis.  Ulcerative colitis is reported in 
early 1991.  On VA examination for spondylolisthesis he 
reported VA treatment since 1990 for chronic bowel problems, 
and said that ulcerative colitis affected his back and other 
areas of his body.  A report of private hospitalization in 
1990 mentions subacute and chronic colitis.  

The veteran in June 1991 filed a claim for service connection 
for ulcerative colitis which he said was caused by the 
prolonged stress and pain resulting from his service-
connected low back disability.  He enclosed a copy of spine 
diagram that had the "1-L" vertebra highlighted.  The 
diagram showed that the colon received nerve fibers from this 
vertebra, and that colitis could follow from interference 
with or pressure on the nerve.  

The veteran appealed the 1992 decision wherein the RO denied 
service connection for ulcerative colitis as secondary to his 
service-connected low back disability.  He argued that the 
disability was interactive with severs back pain and stress.  
He testified at a Board hearing in 1993 regarding the 
relationship between ulcerative colitis and his back pain and 
stress, and stated that he did not take certain medication 
since being told it could bring on ulcerative colitis 
(Transcript at 6-8).  Ulcerative colitis was reported during 
a VA hospitalization early in 1993.

The Board remand in 1993 produced extensive records from the 
Social Security Administration (SSA) which contained several 
references to ulcerative colitis.  He wrote in an undated 
letter that the ulcerative colitis contributed to additional 
irritation.  He submitted medical text that discussed 
clinical features of ulcerative colitis.  SSA records 
included a chiropractor's records from the early 1990's that 
did not refer to ulcerative colitis.  VA records included a 
1992 outpatient record that noted major depression and 
anxiety reactive to ulcerative colitis.  VA hospitalization 
in 1992 shows diagnoses of pancreatitis, ulcerative colitis 
and anxiety.  

Pursuant to the Board remand in 1995, the veteran wrote that 
ulcerative colitis was diagnosed in the sigmoid colon which 
paralleled the lumbar spine and that the disease was known to 
develop from stress.  He stated that the extreme pain from 
his lumbar spine condition caused a great deal of stress.  A 
VA examiner in 1996 reported that the veteran had 
seronegative spondlyarthropathy secondary to ulcerative 
colitis.  The VA hospitalization in January 1997 was for 
chronic pain syndrome.  The recorded history was of low back 
area pain.   

Pursuant to the Board remand in March 1997, the RO sent the 
veteran a letter in April 1997 asking him to identify medical 
care providers who had treated him recently for ulcerative 
colitis.  On the basis of previous testimony, he was asked to 
provide a medical statement regarding the relationship 
between his service-connected back disability and ulcerative 
colitis.  The RO sent him the release forms and instructions 
on how to contact VA if he needed any clarification.  The 
letter was mailed to the veteran at his address of record.

In June 1997 correspondence to the RO, the veteran provided a 
May 1997 statement from his chiropractor that was intended to 
document the continuing and increasing disability caused by 
his spinal disc and vertebral motor unit degeneration.  The 
chiropractor noted his various complaints and the effect of 
the altered lumbar motor units upon the cervical and thoracic 
motor units.  The statement did not mention ulcerative 
colitis.

In November 1997 the veteran submitted additional information 
to support the claim.  He argued that the secondary 
relationship existed from the severe pain and stress 
generated from his back disability.  He once again noted the 
parallel between the sigmoid area and the nerve ending 
leading to that area from the lower lumbar area.  He attached 
information from Clinical Reference Systems, December 1994, 
regarding the nature, occurrence, symptoms, diagnosis and 
treatment of ulcerative colitis.  The information advised 
that the cause was unknown and that the disease sometimes 
appeared to be associated with stress and certain skin 
rashes.  

Information on ulcerative colitis in a text on stomach, 
intestinal and pancreatic disorders advised that studies 
showed stress was not a cause but could increase the severity 
of an attack.  He also enclosed a copy of the spinal diagram 
previously of record.   

A VA examiner in 1997 reviewed the veteran's medical records 
and opined that there was no direct correlation of ulcerative 
colitis, which is a chronic problem of unknown origin, being 
caused by stress.  The examiner said that the severity of 
ulcerative colitis may be associated with stress, but that 
stress is not an actual cause of ulcerative colitis.  
Thereafter the RO sought clarification of the opinion.

Another VA examiner in July 2000 reviewed the claims file and 
the preceding examination report.  The examiner stated that 
as previously noted, ulcerative colitis was idiopathic, that 
is, of unknown etiology.  The examiner stated there was no 
known relationship between ulcerative colitis and the 
veteran's service-connected low back disability, and that 
spondylolisthesis is not known to aggravate, accelerate or 
cause ulcerative colitis.  The examiner stated further that 
stress is not recognized as a cause of ulcerative colitis, 
but that stress may play an indirect role in acceleration of 
some medical conditions.  The examiner opined that there was 
no direct causal or aggravational role for stress in the 
etiology of the veteran's nonservice-connected ulcerative 
colitis. 


Criteria

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


Analysis

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on this matter.  The determination here does 
not involve a claim that pertinent evidence was not obtained.  
The question here is one of interpretation of the evidence of 
record.  There is no further duty to assist since the RO has 
completed the development asked for in the previous Board 
remands of October 1993, March 1995, and March 1997, and the 
appellant or his representative has not alerted the Board to 
relevant outstanding evidence.  

Pursuant to the Board remand in March 1997, the appellant was 
asked to provide evidence to support the claim, and he did 
respond.  The RO was able to obtain the examinations as 
requested and the examiners responded to the questions posed 
in the remand order.  The supplemental statement of the case 
in 2000 provided a comprehensive statement of the evidence 
considered.  Further, the record shows that the veteran did 
not request another Board hearing after being advised that 
the presiding Member of the Board at the 1993 hearing was no 
longer with the Board.  The Board is left with the belief 
that the record is sufficient for an informed evaluation, 
without any potential prejudice being called to its 
attention.  Stegall v. West, 11 Vet. App. 268 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir, 1997).

The evidence is sufficient to support a plausible claim that 
is being argued solely on a secondary basis.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993). 

In requesting VA medical opinions, the Board in effect 
recognized the medical complexity of the case.  This complies 
with the VCAA wherein the Secretary is required to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  (To be codified at 38 U.S.C.A. § 5103A(d)).  The 
Board observes that the RO made a diligent effort to obtain 
an adequate record.  The RO did complete the actions 
requested, and the Board has not been alerted to evidence 
probative in the determination of secondary service 
connection that is likely available, but that has not as yet 
been obtained.  The Board must observe that the VA opinions 
are comprehensive and took into account the veteran's 
complaints and pertinent history.  Further, the examiners, 
collectively, responded to the specific questions set forth 
in the Board request regarding service connection on a 
secondary basis including aggravation.  

The Board finds that the competent medical evidence 
preponderates against the claim for secondary service 
connection, as it does not offer a basis supporting that 
ulcerative colitis is linked in any manner to service 
connected spondylolisthesis at L5-S1 with status post fusion 
as alleged.  

The Board has not overlooked information in the record that 
viewed liberally tends to conflict with the recent VA 
opinion.  The veteran implicates his service connected lower 
back disability in the development of his ulcerative colitis 
based on pain and stress.  He supplemented the record with 
medical literature including a spine diagram, but he did not 
have any competent clinician opine in support of his claim.  
The chiropractor who wrote on his behalf did not direct any 
comments to the cause of ulcerative colitis, but did comment 
extensively on the cause of multilevel disability of the 
spine.  

Regarding the medical treatise evidence submitted by the 
veteran in support of his claim, the Board must observe that 
the generally applicable test in establishing the value of 
such evidence was recently discussed in Roberts v. West, 13 
Vet. App. 185, 188-89 (1999).  It was noted that in order to 
establish service connection by means of a medical treatise, 
the treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim", 
Wallin v. West, 11 Vet. App. 509 514 (1998).

Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board observes 
that the treatise material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine, 9 Vet. App. at 523 (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded").  The medical 
treatise information submitted for the record does not 
address the situation specific to the veteran's case.

The VA opinions in 1997 and 2000 are comprehensive and offer 
competent evidence in the matter under consideration.  The 
opinions included review of records and offered a well 
reasoned analysis against secondary service connection.  

There is no contemporaneous competent opinion to the contrary 
so as to call reasonably into question either the 1997 or 
2000 VA medical opinion.  As with any piece of evidence, the 
credibility and weight to be attached to the VA opinion and 
other evidence of record is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
well established that lay observation is not sufficient to 
establish a medical diagnosis or causation.  

The VA physicians appeared to have reviewed the facts 
specific to the veteran's case.  Both examiners noted factors 
specifically claimed by the veteran did not appear more 
likely causes.  Combined, the opinions found no causal or 
aggravating role in the lower spine disability in the 
veteran's ulcerative colitis.  As to stress, the record did 
not show stress linked to the service-connected disability of 
the lower spine, but one VA report did apparently link 
anxiety to ulcerative colitis. 

There has been no opinion offered to contradict the 
conclusion of an unlikely link between the service-connected 
low back disability and the development of ulcerative 
colitis.  Although the veteran may disagree, the opinions 
read carefully offer plausibly based arguments against the 
claim which both physicians summarized.  Therefore, the Board 
finds that the VA opinions are entitled to significant 
probative weight because of their fact specific analysis and 
rationale, which the Board believes was well reasoned.  

The evidence, viewed objectively, is not at least in relative 
equipoise on the question of whether the veteran's ulcerative 
colitis is linked to the service connected lower spine 
disability as claimed.  The Board finds that the competent 
evidence does preponderate against the claim, and the claim 
should be denied.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The appellant produced evidence to support the claim and the 
Board has commented as to why it does not find the evidence 
of sufficient probative value to find in his favor on the 
question of secondary causation.  In essence, the record to 
support the claim consists of lay opinion.  The VA medical 
opinions relied upon medical knowledge to reject the claimed 
relationship between the ulcerative colitis and the 
spondylolisthesis as a cause or accelerator of the ulcerative 
colitis.  The opinions combined were against a likely nexus.  
They offered rationale for an unlikely relationship in the 
veteran's case.  The benefit of the doubt rule is not 
applicable here, as the evidence is not at least in relative 
equipoise on the question of secondary service connection for 
ulcerative colitis based on secondary causation or 
aggravation.  

The VA examiners agreed that the cause of ulcerative colitis 
was unknown.  Although the opinions did conflict somewhat on 
the role of stress in accelerating ulcerative colitis, the 
veteran is not service-connected for a stress disorder.  Even 
to presume such a link was "conceivable" the examiners 
opined collectively that the service-connected disability was 
not a factor.  It is reasonable to interpret the opinions as 
finding no uncertainty regarding the claimed contribution of 
the service-connected lower spine disability to the veteran's 
ulcerative colitis.  

In summary, what neither of the probative medical opinions 
establishes is a likely nexus between the service-connected 
lower spine disability, and the development or severity of 
ulcerative colitis.  The veteran's often repeated argument of 
a nexus has not found support in a competent opinion of 
record.  The various medical sources cited by the veteran 
offered additional evidence, but no clinician has offered an 
opinion that relied on them to establish a nexus in the 
veteran's case.  

It is well emphasize that the veteran's own opinions and 
statements will not suffice to well ground his claim.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's ulcerative colitis is secondary to his service-
connected spondylolisthesis at L5-S1 with status post fusion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for ulcerative colitis as 
secondary to service-connected spondylolisthesis at L5-S1 
with status post fusion is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board through prior remands sought to have an orthopedic 
examination that would assist in an informed determination of 
the claim of service connection for additional disability of 
the spine.  As a result of the previous development the RO 
has granted service connection for degenerative changes of 
the thoracic spine.  However, the Board in 1997 asked to have 
an examiner opine on the question service connection based on 
aggravation in order to comply with the holding in Allen v, 
Brown, 7 Vet. App. 439 (1995).  The RO examination request 
clearly set forth the desired content.  A VA examiner in 
December 1997 opined that it was unlikely that the 
degenerative changes of the cervical spine were due to the 
back condition and that such changes could be related to the 
veteran's previous work.  In essence, the opinion address the 
question of causation, but it was silent on the question of 
aggravation.  In addition, the VA examiner did not address 
the validity of the theory underlying the favorable medical 
opinion from the chiropractor.  




As the Board had noted in 1997, the principle that an 
examiner's silence cannot be relied on as evidence against a 
claim had been established in Wisch v. Brown, 8 Vet. App. 139 
(1995).  The RO issued a supplemental statement of the case 
focused on direct causation.  Since the most recent Board 
remand, it was the holding in Stegall v. West, 11 Vet. App. 
268 (1998) that failure to comply with a remand instructions 
could be potentially prejudicial to a claimant.  The Board is 
inclined to find that the potential exists here.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of entitlement and not yet final as of this 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  




In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  




In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to treatment 
of cervical spine degenerative changes.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).


3.  The RO should arrange for VA special 
orthopedic examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist and a neurologic 
examination by a neurologist including on a 
fee basis if necessary to determine the 
nature, extent, and probable etiology of any 
cervical spine disorder(s) found on 
examination.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners should must the 
examination reports that the claims file was 
in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

Each examiner should be asked to provide an 
opinion as whether any cervical spine 
disorder(s) found on examination is/are 
causally related to service-connected 
spondylolisthesis at L5-S1 with status post 
fusion, or alternatively, whether the 
service-connected disability of the lower 
spine "aggravates," or makes worse, any 
cervical spine disorder(s) found.  

If aggravation is determined to be present, 
the examiners should address the following 
medical issues: (1) The baseline 
manifestations which are due to the effects 
of any cervical spine disorder(s) determined 
present; (2) The increased manifestations 
which, in the examiners' opinions, are 
proximately due to service-connected 
disability based on medical considerations; 
and (3) The medical considerations supporting 
an opinion that increased manifestations of 
any cervical spine disorder(s) determined 
present are proximately due to the service-
connected disability of the lower spine.  

The examiners should state the relative 
contribution of a service-connected 
disability to the overall level of impairment 
of the cervical spine disability in 
percentage terms, if possible.  The rationale 
for all conclusions and opinions expressed 
should be provided.  Any consultations with 
other specialists deemed necessary for a 
comprehensive evaluation should be obtained.  
The examiners should comment on any 
chiropractic theory of causation or other 
pertinent opinion already of record.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for cervical spine 
degenerative changes as secondary to 
service-connected spondylolisthesis at 
L5-S1 with status post fusion with 
application of 38 C.F.R. § 3.310(a) 
(2000), and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of the veteran's claim for 
secondary service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

